In an action by the owner of a motor vehicle against the employer of the operator of said motor vehicle, the appeal is from a judgment entered on *998a jury verdict dismissing the complaint and from an order denying a motion to set aside the verdict and for a new trial. Appellant is alleged to have been injured when her vehicle collided with another motor vehicle, at a time when the operator of her vehicle was alleged to have been using the vehicle for respondent’s business. Judgment unanimously affirmed, with costs. No opinion. Appeal from order dismissed, without costs. No such order is printed in the record.
Present'—Nolan, P. J., Wenzel, Ughetta, Hallinan and Kleinfeld, JJ.